 MCCORMICK CONCRETE COMPANY601Florida Mining&Materials Corp.,d/b/a McCormickConcrete CompanyandTruck Drivers,Warehouse-men & Helpers Local Union No. 512,affiliatedwith the International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America.Case 12-CA-5519July 31, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYUpon a charge filed on February 24, 1972, byTruckDrivers,Warehousemen & Helpers LocalUnion No. 512, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men & Helpers of America, herein called the Union,and duly served on McCormick Concrete Co., Inc.,the General Counsel of the National Labor RelationsBoard, by the Regional Director for Region 12,issued a complaint on March 30, 1972, an amend-ment to the complaint on April 12, 1972, and asecond amendment to the complaint on April 17,1972.The complaint, as amended, alleged thatFloridaMining & Materials Corp., d/b/a McCor-mick Concrete Company, herein called the Respon-dent,' had engaged in and was engaging in unfairlabor practices affecting commerce within the mean-ing of Section 8(a)(5) and (1) and Section 2(6) and (7)of the National LaborRelationsAct, as amended.Copies of the charge, complaint, amendments, andnotice of hearing before a Trial Examiner were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint, as amended, alleges in substance that onJanuary 18, 1972, following a Board election in Case12-RC-3905 the Union was duly certified as theexclusive collective-bargaining representative of Res-pondent's employees in the unit found appropriate; 2and that, commencing on or about January 21, 1972,and at all times thereafter, Respondent has refused,and continues to date to refuse, to bargain collective-lywith the Union as the exclusive bargainingrepresentative, although theUnion has requestedand is requesting it to do so. On April 11, 1972,Respondent filed its answer to the complaintIAt the time of the election in the underlying representation proceeding,Case 12-RC-3905, McCormick Concrete Co., Inc, was the Employer of theunit employees For reasons explained,infra,the party identified in thecomplaint,as amended,as the Respondent in the proceeding is FloridaMining&MaterialsCorp.,d/b/a McCormick ConcreteCompany.2Official notice is taken of the record in the representation proceeding,Case 12-RC-3905, as the term"record"isdefined in Secs 102.68 and102 69(f)of the Board'sRules and Regulations,Series 8, as amended SeeLTV Electrosystems; Inc,166 NLRB 938, enfd 388F 2d 683 (C.A 4, 1968);Golden Age BeverageCo,167 NLRB 151;IntertypeCo v. Penello,269F.Supp 573 (D C Va., 1967),Follett Corp.,164 NLRB 378, enfd. 397 F 2dadmitting in part, and denying in part, the allegationsin the complaint, and thereafter filed an answer tothe amendment to the complaint.On May 5, 1972, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on May 11, 1972, the Boardissued an order transferring the proceeding to theBoard and a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted. Respondent thereafter filed a response toNotice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and in its memoran-dum in opposition to the General Counsel's Motionfor Summary Judgment, Respondent denies that theUnion is the exclusive majority bargaining represent-ativeof the employees in the unit found to beappropriate inCase 12-RC-3905.3Respondentfurther alleges that the General Counsel's motionseeks to deny it the right to a hearing in violation ofdue process.We find no merit in Respondent'sposition.Pursuant to a Stipulation for Certification UponConsent Election, an election was conducted onSeptember 23, 1971. The tally of ballots showed thatof approximately 40 eligible voters, 41 cast ballots ofwhich 21 were for and 15 against the Union with 5ballots challenged. Thereafter timely objections toconduct affecting the results of the election werefiled.The objections alleged in substance that on theday before the election the petitioning local was putinto trusteeship by the International Union withoutthe knowledge or consent of the bargaining unitemployees; that the Union misrepresented its finan-cialability to represent the employees; and thatofficialsand agents of the petitioning local wererepresented to be qualified to give proper representa-tion to employees when in fact they were not soqualified.After investigation, the Regional Directorissued a Report on Objections and Recommenda-91 (C A 7,1968), Sec. 9(d) of the NLRA3The election herein was conducted on September23, 1971, amongemployees of McCormickConcreteCo., Inc,herein calledMcCormickThe complaint,as amended,alleges,Respondent's answer admits, and wefind that on or about December 1, 1971, Respondent purchased certainassetsofMcCormick,and has since that date operated the ready-mixbusinessofMcCormickin essentially the same business manner and hasemployedsubstantially the same employees and supervisors as had beenemployed by McCormickand, further,that since on or about December 1,1971,Respondenthas beenand is a successor to the operation ofMcCormickinvolved herein198 NLRB No. 81 602DECISIONSOF NATIONALLABOR RELATIONS BOARDtions to the Board in which he recommended that theobjectionsbe overruled and that the Union becertified as the exclusive collective-bargaining repre-sentative of employees in the stipulated unit.Thereafter, timely exceptions to the RegionalDirector's Report on Objections and Recommenda-tions were filed with the Board in which the merits ofthe objections were reargued. On January 18, 1972,the Board issued its Decision and Certification ofRepresentative inwhich,afterconsidering theobjections, the Regional Director's report, and theexceptions, it adopted the RegionalDirector'sfindings,conclusions, and recommendations andcertified the Union.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.4All issues raised by the Respondent in thisproceeding were or could have been litigated in theprior representation proceeding, and the Respondentdoes not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nordoes it allege that any special circumstances existherein which would require the Board to reexaminethe decision made in the representation proceeding.We therefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.We shall, accordingly,grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is a Florida corporation with its officeand principal place of business in Jacksonville,Florida,where it engages in the manufacture andsale of ready-mixed concrete. During the past year itfurnished material to contractors engaged in work onfederally funded projects and purchased goods,supplies, and materials valued in excess of $50,000from suppliers who received such goods, supplies,and materials directly from outside the State ofFlorida.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDTruck Drivers,Warehousemen & Helpers LocalUnion No. 512, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men & Helpers of America, is a labor organizationwithin the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.TheRepresentation Proceeding1.The unitThe following employees of the Respondentconstitute a unit appropriate for collective-bargain-ing purposes within the meaning of Section 9(b) ofthe Act:Allmixer drivers, concrete, sand and rock truckdrivers,maintenance personnel and warehousedeliveryman, employed by the Respondent at itsJacksonville, Florida Plants (6), and JacksonvilleBeach,Florida Plant (1), excluding all officeclerical employees, guards, professional employ-ees, salesmen, and supervisors as defined in theAct.2.The certificationOn September 23, 1971, a majority of the employ-ees in said unit, in a secret ballot election conductedunder the supervision of the Regional Director forRegion 12 designated the Union as their representa-tive for the purpose of collective bargaining. TheUnion was certified as the collective-bargainingrepresentativeof the employees in said unit onJanuary 18, 1972, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about January 18, 1972, and atalltimes thereafter, the Union has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about January 21, 1972, and continu-ing at all times thereafter to date, the Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-4SeePittsburgh Plate Glass Co v. N L R B,313 U S 146, 162 (1941);Rules and Regulationsof the Board, Secs 102 67(f) and 102 69(c) MCCORMICK CONCRETE COMPANY603tive for collective bargaining of all employees in saidunit.Accordingly,we find that the Respondent has,since January 21, 1972, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close,intimate,and substantial relationship to trade,traffic, an.i commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged and isengaging in unfair labor practices within the meaningof Section 8(a)(5) and (1) of the Act, we shall orderthat it cease and desist therefrom, and, upon request,bargain collectively with the Union as the exclusiverepresentative of all employees in the appropriateunit, and, if an understanding is reached, embodysuch understanding in a signed agreement.Inorder to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. SeeMar-Jac Poultry Company, Inc.,136NLRB 785;Commerce Company d/b/a Lamar Hotel,140 NLRB 226, 229, enfd. 328 F.2d 600 (C.A. 5),cert.denied 379 U.S. 817;BurnettConstructionCompany,149 NLRB 1419, 1421, enfd. 350 F.2d 57(C.A. 10).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.FloridaMining & Materials Corp., d/b/aMcCormick Concrete Company, is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2.TruckDrivers,Warehousemen & HelpersLocal Union No. 512, affiliated with the Internation-alBrotherhood of Teamsters, Chauffeurs,Ware-housemen & Helpers of America, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3.Allmixer drivers, concrete, sand and rocktruck drivers, maintenance personnel and warehousedeliveryman, employed by the Respondent at itsJacksonville,Florida Plants (6), and JacksonvilleBeach, Florida Plant (1), excluding all office clericalemployees, guards, professional employees,sales-men, and supervisors as defined in the Act, constitutea unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct.4.Since January 18, 1972, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about January 21, 1972, andat all timesthereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriateunit,Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,FloridaMining & Materials Corp., d/b/a McCor-mick Concrete Company,its officers,agents,succes-sors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningratesof pay, wages, hours, and other terms andconditionsof employment with Truck Drivers,Warehousemen & Helpers Local Union No. 512,affiliatedwith the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpers ofAmerica, as the exclusive bargaining representativeof its employees in the following appropriate unit:Allmixer drivers, concrete, sand and rock truckdrivers,maintenance personnel and warehouse 604DECISIONSOF NATIONALLABOR RELATIONS BOARDdeliveryman, employed by the Respondent at itsJacksonville, Florida Plants (6), and JacksonvilleBeach,Florida Plant (1), excluding all officeclerical employees, guards, professional employ-ees, salesmen, and supervisors as defined in theAct.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its plants in Jacksonville and Jackson-villeBeach, Florida, copies of the attached noticemarked "Appendix." 5 Copies of said notice, onforms provided by the Regional Director for Region12, after being duly signed by Respondent's repre-sentative, shall be posted by Respondent immediate-ly upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employ-ees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices arenot altered, defaced, or covered by any othermaterial.(c)Notify the Regional Director for Region 12, inwriting,within 20 days from the date of this Order,what steps have been taken to comply herewith.terms and conditions of employmentwith TruckDrivers,Warehousemen&HelpersLocal UnionNo. 512,affiliated with the International Brother-hood of Teamsters, Chauffeurs,Warehousemen& Helpers ofAmerica,as the exclusive represent-ativeof the employees in the bargaining unitdescribed below.WE WILL NOT in anylike or related mannerinterferewith,restrain, or coerce our employeesin the exerciseof the rightsguaranteed them bySection 7of the Act.WE WILL,upon request,bargainwith theabove-namedUnion,as the exclusive representa-tiveof all employees in the bargaining unitdescribedbelow,with respect to rates of pay,wages,hours,and other terms and conditions ofemployment,and, if an understanding is reached,embody suchunderstanding in a signed agree-ment.The bargaining unit is:Allmixer drivers,concrete,sand and rocktruck drivers,maintenance personnel andwarehousedeliveryman, employed by theRespondent at its Jacksonville,FloridaPlants(6),and Jacksonville Beach,FloridaPlant(1),excluding all office clerical em-ployees,guards,professionalemployees,salesmen, and supervisors as defined in theAct.FLORIDA MINING &MATERIALS CORP.,D/B/AMCCORMICK CONCRETECOMPANY(Employer)3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board"shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board "APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherDatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Room 706, Federal Office Building,500 Zack Street, Post Office Box 3322, Tampa,Florida 33602, Telphone 813-228-7227.